Citation Nr: 0601858	
Decision Date: 01/23/06    Archive Date: 01/31/06	

DOCKET NO.  05-03 251A
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a deviated nasal septum.  


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from January 1945 
to November 1946, from January 1947 to June 1948, and from 
January 1950 to May 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
VARO in Cleveland, Ohio, that denied entitlement to the 
benefit sought.  

A review of the evidence of record discloses that in a 
May 2005 communication, AMVETS revoked its power of attorney.  
The veteran has not appointed any other representative to 
assist him with his claim.

Received in October 2005 was a communication from the veteran 
in which he acknowledged that he failed to appear before a 
Veterans Law Judge in Washington, D.C., to present testimony 
on his own behalf.  He referred to having had car difficulty 
and being unable to make it to Washington.  He discussed his 
predicament, but did not ask for another hearing.  The Board 
assures the veteran that his failure to appear in Washington 
for the hearing is not held against him.  


FINDINGS OF FACT

1.  By decision dated in June 1972, the Board denied service 
connection for a deviated nasal septum.  

2.  The evidence associated with the record since the 1972 
decision is not new or significant and may not be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1972 Board decision that denied entitlement to 
service connection for a deviated nasal septum is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 
(2001 and 2005)

2.  The evidence received since the June 1972 Board decision 
is not new and material, and the claim for service connection 
for a deviated nasal septum is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001 and 2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This law emphasizes VA's obligation to 
inform claimants of what information or evidence is needed in 
order to substantiate a claim.  It affirms VA's duty to 
assist claimants by making reasonable efforts to get any 
evidence needed.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (addressing the duties imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" a substantially complete application for benefits 
is received.  This mandates a notice prior to an initial 
unfavorable agency of original jurisdiction decision on a 
service connection claim.  That requirement is met in the 
instant case as the veteran was provided with a communication 
notifying him about his rights in the VA claims process in 
November 2002.  This preceded the rating determination which 
came in late December 2002. 

A review of the record reveals that the Statement of the Case 
provided to the veteran in January 2005 provided him with the 
applicable laws and regulations regarding the VCAA.  The 
November 2002 duty to assist communication given the veteran 
informed him what the evidence had to show to establish 
entitlement to the benefit sought.  He was specifically 
informed what constituted new and material evidence.  

While regulations implementing the VCAA contain an amended 
definition of new and material evidence, and rules 
prescribing certain VA duties in the context of an attempt to 
reopen a finally decided claim, these changes specifically 
apply only to claims sought on or after August 29, 2001.  
38 C.F.R. §§ 3.156(a), 3.159(c), 3.159(c) (4)(iii) (2005).  
As the veteran's claim to reopen was already pending on the 
effective date of the new regulations, and as the new 
regulations expressly apply only to newly filed claims, the 
Board finds that such provisions are not applicable here.  

With regard to the duty to assist, in general, the VCAA 
provides that VA shall make efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The Board 
finds that reasonable efforts have been made to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim, and that there is no reasonable possibility that any 
further assistance would aid in substantiating the claim.  
The record includes the service medical records.  The Board 
notes that the record also reveals that VA contacted the 
Department of the Army in an attempt to obtain corroborative 
information supporting the veteran's assertions.  A response 
from the service department is of record.  

All the VCAA essentially requires is that the duty to notify 
is satisfied, and that a claimant be given the opportunity to 
submit information and evidence in support of a claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  The Board concludes 
that appellate consideration of the claim at this time is 
appropriate.  See also Mayfield v. Nicholson, 19 Vet. 
App. 102 (2005).

Legal Criteria

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  Notwithstanding the 
foregoing, service connection may be granted if a disability 
is first shown after service, and the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b). 

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and a current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

If the Board determines that new and material evidence has 
been submitted, the case must be reopened and evaluated in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  There must be new 
and material evidence presented or secured since the time the 
case was finally disallowed on any basis.  Evans v. Brown, 
9 Vet. App. 273 (1996). 

"New and material evidence" may be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
disability or injury, even if it would not be enough to 
convince VA to grant the claim.  Hodge v. West, 155 F.3d. 
1356 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that 
the claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring VA's 
statutory duty to assist the appellant and the development of 
the claim has been fulfilled.  38 U.S.C.A. § 5108; Elkins v. 
West 12Vet. App. 209 (1999); Vargas-Gonzalez v. West, 
12Vet. App. 321, 328 (1999).  

Before the Board can evaluate the merits of a previously 
denied claim, it must first determine whether the veteran has 
submitted new and material evidence that is pertinent to the 
claim.  See Elkins v. West 12Vet. App. at 218.  After 
reviewing the record, and for the reasons expressed below, 
the Board is of the opinion that the veteran has not 
submitted new and material evidence sufficient to reopen his 
claim for entitlement to service connection for a deviated 
nasal septum. 

A review of the evidence of record before the Board at the 
time of its 1972 decision includes the service medical 
records.  At the time of the examination for entrance onto 
active service in January 1947, deviated nasal symptoms were 
reported.  A clinical record dated June 27, 1947, showed a 
90 percent septal deviation on the right, with impaired 
breathing.  It was indicated this had existed prior to 
service.  At the time of examination in June 1948, the 
veteran reported a history of having fractured the nose in 
1945 and again in 1947.  A markedly deviated nasal septum was 
found.  

On an application for hospital treatment or domiciliary care, 
dated June 18, 1948, the veteran gave a history of having 
fractured the nose in 1945 when he was struck by an artillery 
casing.  A bony nasal obstruction was diagnosed.  However, 
the service records subsequent thereto are silent for 
complaints or findings indicative of a deviated nasal septum.  
At the time of separation examination in May 1954, there was 
no indication of a nasal defect.

Between periods of service, during hospitalization in 1949 
for an unrelated problem, the veteran gave a history of 
having sustained a traumatic fracture of the nose in 
July 1945.  The diagnoses included deviation of the nasal 
septum, obstructive type.

Additional records before the Board at the time of its 1972 
decision included a statement from Barry S. Hillman, M.D.  He 
stated he saw the veteran in January 1970 for complaints of 
difficulty breathing through the nose.  The veteran stated he 
had broken the nose twice in the past and had undergone a 
submucous resection.  Current examination showed a large 
ridge present on the right touching the inferior turbinate.  
This was causing a nasal obstruction.  The physician 
recommended surgery.

Additional evidence before the Board at the time of its 1972 
decision included testimony by the veteran and an RO hearing 
in February 1972.  He stated that while loading a Howitzer on 
one occasion in service, he was struck in the face with an 
empty shell.  He also stated that while in charge of the 
barracks on another occasion, he was involved in a fight and 
was struck in the nose.  However, he stated he did not go to 
the dispensary on either occasion, but treated the problems 
himself.  

The evidence added to the record since the 1972 decision 
includes statements from the veteran reflecting his opinion 
as to the etiology of his deviated nasal septum and his 
opinion that it had been aggravated by his active service.  
However, to the extent that any statements by him in support 
of his claim are intended as an attempt to show that he has a 
deviated nasal septum that was aggravated by his active 
service, it is well established that lay statements may not 
be used to establish a nexus between any current chronic 
disorder and service.  The Court has held that when the 
determinative question is one of medical causation and 
diagnosis, only those specialized in medical knowledge, 
training, or expertise are competent to opine on the medical 
evidence of records.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

The additional evidence also includes a request to the 
service department for a search of morning reports pertaining 
to the veteran's unit between October 1945 and December 31, 
1945.  In a January 2005 response, it was indicated by the 
service department that the morning reports for the veteran's 
unit from October 1, 1945, to December 31, 1945, had been 
searched, but no "sick/injured remarks were located."

The veteran has submitted no medical records pertaining to a 
deviated nasal septum in the years following the 1972 Board 
decision.

In view of the foregoing, the additional evidence entered 
into the record since the 1972 Board decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  The Court has specifically 
stated, with regard to a veteran's own statements, that "lay 
assertions of medical causation cannot suffice to open a 
claim under 38 U.S.C.A. § 5108."  It follows that here the 
veteran's statements are, therefore, not material.  

The evidence received subsequent to the 1972 Board decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  As such, it is not 
new and material as contemplated by law.  See 38 C.F.R. 
§ 3.156(a).  It simply does not tend to indicate that the 
applicable provisions of 38 U.S.C.A. §§ 1110 and 1131 have 
been met.  It follows that the recently submitted evidence is 


						(Continued on next page)





insufficient to reopen the previously denied claim of 
entitlement to service connection for a deviated nasal 
septum.  


ORDER

As no new and material evidence has been submitted to reopen 
a previously denied claim of entitlement to service 
connection for a deviated nasal septum, the appeal is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


